Exhibit 99.1 NEWSNEWS Charter Closes on $750 Million Senior Unsecured Notes St. Louis, Missouri, December 14, 2011—Charter Communications, Inc. (NASDAQ: CHTR) (alongwith its subsidiaries, the “Company” or “Charter”) today announced that its subsidiaries, CCO Holdings, LLC and CCO Holdings Capital Corp., (collectively, the “Issuers”) closed on the sale of $750 million in aggregate principal amount of senior unsecured notes due 2020. The notes bear an interest rate of 7.375 percent per annum and were issued at a price of 100 percent of the aggregate principal amount. The notes resulted in net proceeds to the Company of approximately $740.25 million after deducting underwriting discounts and commissions. Charter intends to use the net proceeds from the sale of the notes and borrowings under its revolving credit facility to finance the tender offers for certain of Charter Communications Operating, LLC’s 8.00% and 10.875% second lien notes and certain of CCH II, LLC’s 13.50% senior notes. The offering and sale of the Issuers’ senior unsecured notes were made pursuant to a shelf registration statement on Form S-3 previously filed with the Securities and Exchange Commission (“SEC”) and prospectus supplement dated November 30, 2011. ### Contact: Media: Analysts: Anita Lamont
